Name: Council Regulation (EEC) No 680/80 of 18 March 1980 concerning the conclusion of Agreements in the form of exchanges of letters rectifying certain duty-free quotas opened by the United Kingdom in accordance with Protocol 1 to the respective Free Trade Agreements between the European Economic Community and the Republic of Finland, the Kingdom of Norway and the Kingdom of Sweden
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  wood industry;  Europe
 Date Published: nan

 22.3.1980 EN Official Journal of the European Communities L 76/7 COUNCIL REGULATION (EEC) No 680/80 of 18 March 1980 concerning the conclusion of Agreements in the form of exchanges of letters rectifying certain duty-free quotas opened by the United Kingdom in accordance with Protocol 1 to the respective Free Trade Agreements between the European Economic Community and the Republic of Finland, the Kingdom of Norway and the Kingdom of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Free Trade Agreements between the European Economic Community and the Republic of Finland (1), the European Economic Community and the Kingdom of Norway (2) and the European Economic Community and the Kingdom of Sweden (3), were signed in Brussels on 5 October 1973, 14 May 1973 and 22 July 1972 respectively; Whereas certain duty-free quotas opened by the United Kingdom in accordance with Protocol 1 to the aforementioned Free Trade Agreements should be rectified and the Agreements in the form of exchanges of letters negotiated to this effect approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreements in the form of exchanges of letters rectifying certain duty-free quotas opened by the United Kingdom in accordance with Protocol 1 to the Free Trade Agreements between the European Economic Community and the Republic of Finland, the European Economic Community and the Kingdom of Norway and the European Economic Community and the Kingdom of Sweden, are hereby approved on behalf of the Community. The texts of the Agreements are annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1980. For the Council The President A. RUFFINI (1) OJ No L 328, 28. 11. 1973, p. 2. (2) OJ No L 171, 27. 6. 1973, p. 2. (3) OJ No L 300, 31. 12. 1972, p. 97. AGREEMENTS in the form of exchanges of letters rectifying certain duty-free quotas opened by the United Kingdom in accordance with Protocol 1 to the Free Trade Agreements between the European Economic Community and the Republic of Finland, the European Economic Community and the Kingdom of Norway and the European Economic Community and the Kingdom of Sweden Sir, According to Protocol 1 to the Free Trade Agreement between the European Economic Community and the Republic of Finland, signed in Brussels on 5 October 1973, the United Kingdom has, since January 1974, opened tariff quotas for uncoated paperboard (48.01) as well as for coated paperboard (48.07). The permissible maxima for these quotas were fixed on the basis of statistics available for the period 1968 to 1971. In the reference period for the setting of the quotas (1968 to 1971), Finnish exports of low-coated board to the United Kingdom were declared as uncoated board. It was therefore imported under United Kingdom tariff heading No 48.01. Thus the import statistics for uncoated board (48.01) were too high and those for coated board (48.07) too low. When this was discovered, the United Kingdom customs authorities required low-coated board to be entered under tariff heading No 48.07. This rectification requires an analogous rectification of the statistics of the reference period and therefore of the duty-free quotas set out in Annex A to Protocol 1. As the original quotas were established by increasing the average yearly trade figure for the period 1968 to 1971 by four times 5 % cumulative, the amount corresponding to the correction should also be increased by four times 5 % and the amount thus obtained be deducted from the 1974 quota for uncoated board and added to the quota for coated board in Annex A to Protocol 1. The result would be the following: I. 48.01 ex F. Other board: A. Original quota 1974 45 352 t B. Correction 5 716 t C. 4 Ã  5 % of B 1 232 t D. Rectification 6 948 t  6 948 t E. New quota 1974 38 404 t II. 48.07 C and ex D. Other than printing and writing paper: A. Original quota 1974 47 001 t B. Rectification as in I D + 6 948 t C. New quota 1974 53 949 t I should be obliged if you would confirm that your Government is in agreement with the above. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: According to Protocol 1 to the Free Trade Agreement between the European Economic Community and the Republic of Finland, signed in Brussels on 5 October 1973, the United Kingdom has, since January 1974, opened tariff quotas for uncoated paperboard (48.01) as well as for coated paperboard (48.07). The permissible maxima for these quotas were fixed on the basis of statistics available for the period 1968 to 1971. In the reference period for the setting of the quotas (1968 to 1971), Finnish exports of low-coated board to the United Kingdom were declared as uncoated board. It was therefore imported under United Kingdom tariff heading No 48.01. Thus the import statistics for uncoated board (48.01) were too high and those for coated board (48.07) too low. When this was discovered, the United Kingdom customs authorities required low-coated board to be entered under tariff heading No 48.07. This rectification requires an analogous rectification of the statistics of the reference period and therefore of the duty-free quotas set out in Annex A to Protocol 1. As the original quotas were established by increasing the average yearly trade figure for the period 1968 to 1971 by four times 5 % cumulative, the amount corresponding to the correction should also be increased by four times 5 % and the amount thus obtained be deducted from the 1974 quota for uncoated board and added to the quota for coated board in Annex A to Protocol 1. The result would be the following: I. 48.01 ex F. Other board: A. Original quota 1974 45 352 t B. Correction 5 716 t C. 4 Ã  5 % of B 1 232 t D. Rectification 6 948 t  6 948 t E. New quota 1974 38 404 t II. 48.07 C and ex D. Other than printing and writing paper: A. Original quota 1974 47 001 t B. Rectification as in I D + 6 948 t C. New quota 1974 53 949 t I should be obliged if you would confirm that your Government is in agreement with the above. I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Finland Sir, According to Protocol 1 to the Free Trade Agreement between the European Economic Community and the Kingdom of Norway, signed in Brussels on 14 May 1973, the United Kingdom has, since January 1974, opened tariff quotas for uncoated paperboard (48.01) as well as for coated paperboard (48.07). The permissible maxima for these quotas were fixed on the basis of statistics available for the period 1968 to 1971. In the reference period for the setting of the quotas (1968 to 1971), Norwegian exports of low-coated board to the United Kingdom were declared as uncoated board. It was therefore imported under United Kingdom tariff heading No 48.01. Thus the import statistics for uncoated board (48.01) were too high and those for coated board (48.07) too low. When this was discovered, the United Kingdom customs authorities required low-coated board to be entered under tariff heading No 48.07. This rectification requires an analogous rectification of the statistics of the reference period and therefore of the duty-free quotas set out in Annex A to Protocol 1. As the original quotas were established by increasing the average yearly trade figure for the period 1968 to 1971 by four times 5 % cumulative, the amount corresponding to the correction should also be increased by four times 5 % and the amount thus obtained be deducted from the 1974 quota for uncoated board and added to the quota for coated board in Annex A to Protocol 1. The result would be the following: I. 48.01 ex F. Other board: A. Original quota 1974 10 903 t B. Correction 6 536 t C. 4 Ã  5 % of B 1 409 t D. Rectification 7 945 t  7 945 t E. New quota 1974 2 958 t II. 48.07 C and ex D. Other than printing and writing paper: A. Original quota 1974 5 988 t (1) B. Rectification as in I D + 7 945 t C. New quota 1974 13 933 t (1) I should be obliged if you would confirm that your Government is in agreement with the above. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: According to Protocol 1 to the Free Trade Agreement between the European Economic Community and the Kingdom of Norway, signed in Brussels on 14 May 1973, the United Kingdom has, since January 1974, opened tariff quotas for uncoated paperboard (48.01) as well as for coated paperboard (48.07). The permissible maxima for these quotas were fixed on the basis of statistics available for the period 1968 to 1971. In the reference period for the setting of the quotas (1968 to 1971), Norwegian exports of low-coated board to the United Kingdom were declared as uncoated board. It was therefore imported under United Kingdom tariff heading No 48.01. Thus the import statistics for uncoated board (48.01) were too high and those for coated board (48.07) too low. When this was discovered, the United Kingdom customs authorities required low-coated board to be entered under tariff heading No 48.07. This rectification requires an analogous rectification of the statistics of the reference period and therefore of the duty-free quotas set out in Annex A to Protocol 1. As the original quotas were established by increasing the average yearly trade figure for the period 1968 to 1971 by four times 5 % cumulative, the amount corresponding to the correction should also be increased by four times 5 % and the amount thus obtained be deducted from the 1974 quota for uncoated board and added to the quota for coated board in Annex A to Protocol 1. The result would be the following: I. 48.01 ex F. Other board: A. Original quota 1974 10 903 t B. Correction 6 536 t C. 4 Ã  5 % of B 1 409 t D. Rectification 7 945 t  7 945 t E. New quota 1974 2 958 t II. 48.07 C and ex D. Other than printing and writing paper: A. Original quota 1974 5 988 t (2) B. Rectification as in I D + 7 945 t C. New quota 1974 13 933 t (2) I should be obliged if you would confirm that your Government is in agreement with the above. I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Kingdom of Norway Sir, According to Protocol 1 to the Free Trade Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972, the United Kingdom has, since January 1974, opened tariff quotas for uncoated paperboard (48.01) as well as for coated paperboard (48.07). The permissible maxima for these quotas were fixed on the basis of statistics available for the period 1968 to 1971. In the reference period for the setting of the quotas (1968 to 1971), Swedish exports of low-coated board to the United Kingdom were declared as uncoated board. It was therefore imported under United Kingdom tariff heading No 48.01. Thus the import statistics for uncoated board (48.01) were too high and those for coated board (48.07) too low. When this was discovered, the United Kingdom customs authorities required low-coated board to be entered under tariff heading No 48.07. This rectification requires an analogous rectification of the statistics of the reference period and therefore of the duty-free quotas set out in Annex A to Protocol 1. As the original quotas were established by increasing the average yearly trade figure for the period 1968 to 1971 by four times 5 % cumulative, the amount corresponding to the correction should also be increased by four times 5 % and the amount thus obtained be deducted from the 1974 quota for uncoated board and added to the quota for coated board in Annex A to Protocol 1. The result would be the following: I. 48.01 ex F. Other board: A. Original quota 1974 37 678 t B. Correction 3 461 t C. 4 Ã  5 % of B 746 t D. Rectification 4 207 t  4 207 t E. New quota 1974 33 471 t II. 48.07 C and ex D. Other than printing and writing paper: A. Original quota 1974 34 998 t B. Rectification as in I D + 4 207 t C. New quota 1974 39 205 t I should be obliged if you could confirm that your Government is in agreement with the above. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: According to Protocol 1 to the Free Trade Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972, the United Kingdom has, since January 1974, opened tariff quotas for uncoated paperboard (48.01) as well as for coated paperboard (48.07). The permissible maxima for these quotas were fixed on the basis of statistics available for the period 1968 to 1971. In the reference period for the setting of the quotas (1968 to 1971), Swedish exports of low-coated board to the United Kingdom were declared as uncoated board. It was therefore imported under United Kingdom tariff heading No 48.01. Thus the import statistics for uncoated board (48.01) were too high and those for coated board (48.07) too low. When this was discovered, the United Kingdom customs authorities required low-coated board to be entered under tariff heading No 48.07. This rectification requires an analogous rectification of the statistics of the reference period and therefore of the duty-free quotas set out in Annex A to Protocol 1. As the original quotas were established by increasing the average yearly trade figure for the period 1968 to 1971 by four times 5 % cumulative, the amount corresponding to the correction should also be increased by four times 5 % and the amount thus obtained be deducted from the 1974 quota for uncoated board and added to the quota for coated board in Annex A to Protocol 1. The result would be the following: I. 48.01 ex F. Other board: A. Original quota 1974 37 678 t B. Correction 3 461 t C. 4 Ã  5 % of B 746 t D. Rectification 4 207 t  4 207 t E. New quota 1974 33 471 t II. 48.07 C and ex D. Other than printing and writing paper: A. Original quota 1974 34 998 t B. Rectification as in I D + 4 207 t C. New quota 1974 39 205 t I shall be obliged if you would confirm that your Government is in agreement with the above. I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Kingdom of Sweden (1) Including printing and writing paper. (2) Including printing and writing paper.